DETAILED ACTION

This action is in response to the amendment filed on 2/10/22.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 15, 16, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Adee et al. (U.S. Patent 4,612,737) in view of Follet et al. (U.S. Patent Application Publication 2018/0029719).
Adee discloses a method of fabricating a face skin (44/50) for an acoustic panel of a nacelle configured to surround a gas turbine engine, the method comprising: locating a masking film (48) over a first surface of a sheet (50), the masking film defining a plurality of openings; forming a plurality of apertures in the sheet using abrasive blasting; and removing the masking film.  Adee further discloses a method of fabricating an acoustic panel for a gas turbine engine, comprising: locating a masking film (48) over a face skin (50), the masking film defining a plurality of openings; forming a plurality of apertures in the face skin using abrasive blasting; (regarding claim 16) removing the masking film; and coupling the face skin to a core structure (42), the core structure defining a plurality of cells; and coupling a back skin (40) to the core structure opposite the face skin, wherein the back skin is a solid layer, and wherein the face skin and the core structure are curved such that the face skin and the core structure surround, at least partially, a central longitudinal axis of the gas turbine engine;  (Figures 2-7 and Column 4, line 34 to Column 6, line 53). 
As to the limitations in claim 8 of “slots” and “wherein each slot of the plurality of slots has a length dimension and a width dimension, the length dimension being greater than the width dimension, and wherein each slot is oriented such that the length dimension is substantially perpendicular to an expected direction of airflow through the gas turbine engine and over the slot” and in claim 15 of “slots” and “wherein each slot of the plurality of slots has a first dimension and a second dimension, the first dimension being greater than the second dimension, and wherein each slot is oriented such that the first dimension of the slot is substantially perpendicular to an expected direction of airflow through the gas turbine engine and over the slot”, Adee is not limited to any particular apertures suggesting holes.  It is known in the same art the apertures comprise slots (including as alternative to circular holes) wherein each slot of the plurality of slots has a length/first dimension and a width/second dimension, the length dimension being greater than the width dimension, and wherein each slot is oriented such that the length dimension is substantially perpendicular to an expected direction of airflow through the gas turbine engine and over the slot to reduce drag as compared to prior art holes as taught by Follet (Figures 1, 2, and 45 and Paragraphs 0002, 0003, 0013-0018, and 0025).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the apertures taught by Adee are slots wherein each slot of the plurality of slots has a length/first dimension and a width/second dimension, the length dimension being greater than the width dimension, and wherein each slot is oriented such that the length dimension is substantially perpendicular to an expected direction of airflow through the gas turbine engine and over the slot not only as a simple substitution of one known aperture for another to yield predictable results but to reduce drag as taught by Follet. 
Regarding claims 21-23, Adee teaches wherein the acoustic panel forms, at least, a portion of a nacelle configured to the surround the gas turbine engine and forms/is configured to form at least, a portion of at least one of an inner inlet barrel (e.g. a nose cowl, fan cowl, etc.), an inner fixed structure of a thrust reverser (e.g. a thrust reverser), an exhaust system for the gas turbine engine (e.g. a core cowl, a plug, etc. (Figure 2 and Column 4, lines 44-54).
Claims 8, 15, 16, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Follet in view of Adee.
Follet discloses a method of fabricating a face skin for an acoustic panel of a nacelle configured to surround a gas turbine engine, the method comprising: forming a plurality of slots (126) in a sheet/face skin (106), wherein each slot of the plurality of slots has a length/first dimension and a width/second dimension, the length dimension being greater than the width dimension, and wherein each slot is oriented such that the length dimension is substantially perpendicular to an expected direction of airflow through the gas turbine engine and over the slot, and Follet further discloses a method of fabricating an acoustic panel for a gas turbine engine, comprising: coupling the sheet/face skin (106) to a core structure (102), the core structure defining a plurality of cells, wherein the face skin and the core structure are curved such that the face skin and the core structure surround, at least partially, a central longitudinal axis of the gas turbine engine (Figures 1-5 ad Paragraphs 0002-0004, 0013-0017, and 0028). 
As to the limitations in claim 8 of “locating a masking film over a first surface of a sheet, the masking film defining a plurality of openings”, “using abrasive blasting”, and “removing the masking film” and in claim 15 of “locating a masking film over a face skin, the masking film defining a plurality of openings” and “using abrasive blasting”, Follet does not require any particular technique to form the plurality of slots.  Adee is described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the plurality of slots as taught by Follet using a (located and removed) masking film and abrasive blasting not only as a simple substitution of one known method of forming the plurality of slots/apertures for another to yield predictable results as evidenced by Adee but optionally to prevent reducing the strength of the sheet/face skin as taught by Adee (Column 1, lines 6-13 and 55-61). 
Regarding claim 16, Follet teaches coupling a back skin (108) to the core structure opposite the face skin, wherein the back skin is a solid layer (Figure 3 and Paragraphs 0017-0018). 
Regarding claims 21-23, Follet teaches wherein the acoustic panel forms, at least, a portion of a nacelle configured to the surround the gas turbine engine and forms/is configured to form at least, a portion of at least one of an inner inlet barrel (e.g. a forward end, etc.) and an exhaust system for the gas turbine engine (e.g. an aft end, etc.) (Figure 1 and Paragraph 0015).

Claims 9-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adee and Follet as applied to claims 8, 15, 16, and 21-23 above, and further in view of Bouty et al. (U.S. Patent 8,701,822) or Lidoine (U.S. Patent Application Publication 2010/0133378) or Berry et al. (U.S. Patent Application Publication 2019/0337632).
Adee as modified by Follet and Follet as modified by Adee above teach all of the limitations in claims 9-14 and 17-20 except for requiring any particular aperture pattern (including sizing, spacing, etc.) to achieve desired percent of open area (POA) (Column 5, lines 1-5 and 44-46 of Adee and Paragraph 0027 of Follet).  It is well understood a design of the pattern to meet performance requirements includes wherein the desired POA is based on an expected airflow velocity over the face skin to optimize noise attenuation (and including forming a first region of the sheet/face skin having a greater percentage of open area as compared to a second region of the sheet/face skin by forming the first region of the sheet/face skin having a greater number of apertures of the plurality of apertures per unit area as compared to the second region wherein the expected airflow velocity in the first region is different from the expected airflow velocity in the second region) as evidenced by Bouty (Figure 3 and Column 2, lines 13-38 and Column 5, lines 1-48) or Lidoine (Figure 4 and Paragraph 0042) or Berry (Figure 3 and Paragraphs 0036-0038). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Adee as modified by Follet and Follet as modified by Adee further comprise determining a pattern of the plurality of openings in the masking film to achieve the desired POA in the face skin based on an expected airflow velocity over the face skin (including comprising forming a first region of the sheet/face skin having a greater percentage of open area as compared to a second region of the sheet/face skin and including forming the first region of the sheet/face skin having a greater number of slots of the plurality of slots per unit area as compared to the second region wherein the expected airflow velocity in the first region is different from the expected airflow velocity in the second region) to meet performance requirements and optimize noise attenuation as taught Bouty or Lidoine or Berry. 
Regarding claims 13 and 20, Adee further teaches the sheet/face skin comprises a fiber reinforced composite (Column 5, lines 6-11).  Follet further teaches the sheet/face skin comprises composite (Paragraph 0028) wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the sheet/face skin comprises composite taught by Follet comprises fiber reinforced composite as is the known predictable and reinforced composite in the art for use as the same as evidenced by Adee.
Regarding claim 14, Follet and Adee as modified by Follet and further Bouty or Lidoine or Berry teach forming each slot of the plurality of slots having: a first planar wall; a second planar wall oriented toward the first planar wall; a first semi-circular wall extending between the first planar wall and the second planar wall; and a second semi-circular wall opposite the first semi-circular wall and extending between the first planar wall and the second planar wall, wherein a centerline of the slot is substantially perpendicular to the expected flow direction over the slot, the centerline being located midway between the first planar wall and the second planar wall and extending from the first semi-circular wall to the second semi-circular wall (Figure 5 of Follet).

Response to Arguments
Applicant's arguments filed 2/10/22 have been fully considered.
In view of the amendments filed 2/10/22 the previous rejections set forth in the office action mailed 12/10/21 are withdrawn.  The claims as amended are fully addressed above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746